DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

 	Claim 22 has been amended.  Claims 31-38 have been cancelled.  Claims 39-47 are newly added.  Claims 22-30 and 39-47 are currently pending and under examination.

This application is a divisional of U.S. Application No. 15/829710, filed December 1, 2017, which is a continuation of International Patent Application No. PCT/US17/28906, filed April 21, 2017, which claim benefit of priority to U.S. Provisional Patent Application No. 62/326525, filed April 22, 2016, and to U.S. Provisional Patent Application No. 62/393936, filed September 13, 2016.

Withdrawal of Rejections:

	The rejection of claims 22-30 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanning et al., is withdrawn.
New Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22-30 and 39-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 as amended recites that end point assays are performed on incubated samples “disposed in other portions of the test panel than the plurality of control wells” (emphasis added).  This claim is indefinite, because it is unclear what “other portions” of the test panel is intended to refer to.  There is no previous recitation in the claim that the test panel is made of different portions, where there is, for example, a control portion as well as a test portion on the sample test panel.  
Claim 39 recites “wherein the assay and the one or more end point assays are performed on different wells of the test panel” (emphasis added).  This claim is indefinite, because it is unclear which assay “the assay” refers to, as both a checkpoint assay and end point assay(s) are previously recited.  It appears that “the assay” should instead be “the checkpoint assay.”

Claims 23-30 and 41-47 are included in this rejection, as these claims depend from above-rejected claims, and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-30 and 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Fanning et al. (IDS; US 5,856,193; Published 1999).
With regard to claims 22, 39, and 40, Fanning et al. teach a method for performing multi-assay rapid antimicrobial susceptibility testing sequences, the method including inoculating a sample comprising a microorganism derived from a clinical sample into a plurality of wells of a test panel, at least a portion of the plurality of wells containing one or more antimicrobials of a plurality of antimicrobials for inoculation of the sample; and loading the test panel into an automated rapid antimicrobial susceptibility testing system for performing a multi-assay testing sequence (Abs.; Fig. 1, 3; Col. 2, Line 8-25; Col. 5, Line 26-60).  The testing 
The inoculated sample is incubated and agitated in the incubation assembly (Fig. 1, 3; Col 8, Line 1-24).  Sample growth in a plurality of control wells of the plurality of wells is periodically measured, where incubation is stopped in response to determining that a level of growth in the control wells meets or exceeds a threshold level of growth (Fig. 1, 3; Col. 8, Line 55 to Col. 9, Line 4), which is periodically performing a checkpoint assay.  
Both transmittance and fluorescence optical testing may be performed at transmittance and fluorescence optics stations, wherein if a test is not complete, the test panel is moved back into its slot for more incubation and additional readings (Col. 8, Line 55-65).  As transmittance and fluorescence are two different types of assays, and as both can be performed at separate stations (Col. 8, Line 55 to Col. 9, Line 4), the last assay performed on the incubated samples in the test panel is an end point assay that may be different from an assay performed earlier, which is a checkpoint assay.  For example, transmittance can be measured periodically (i.e. a checkpoint assay), and then fluorescence may be measured last (i.e. an endpoint assay).  While it is not specifically taught that different assays are performed on samples in different sections of the wells in a test panel, it would have been obvious to one of ordinary skill in the art to utilize different assays on different sections as needed for the desired determination of identity and/or antibiotic susceptibility of a sample in a given well. 

With regard to claims 23-26 and 41-44, Fanning et al. teach that performing the end point assay (last assay) comprises incubation and liquid handling, including liquid addition, and binding comprising europium (Fig. 1, 3; Col. 2, Line 8-25; Col. 8, Line 55 to Col. 9, Line 4; Col. 20, Line 4-7).
With regard to claims 27, 28, 45, and 46, Fanning et al. teach that the testing system is configured to simultaneously process up to 120 cards (test panels) at once (Fig. 1, 3; Col. 2, Line 14-21; Col. 8, Line 25-37), which fully encompasses least 2, at least 4, at least 6, at least 8, at least 10, or at least 12 test panels; wherein the testing system is configured to yield a testing sequence throughput of four data sets per hour for each well in the card (Col. 8, Line 66 to Col. 9, Line 4).  
With regard to claims 29 and 47, Fanning et al. teach that typical incubation time for the cards is two to eighteen hours (Col. 8, Line 66 to Col. 9, Line 4), which fully encompasses less than 8 hours, less than 6 hours, less than 5 hours, less than 4 hours, and less than 3 hours.
With regard to claim 30, Fanning et al. teach the test panel comprises a cassette, which is a cartridge (Fig. 1, 3; Col. 5, Line 27-38).  


Response to Arguments

	Applicant urges that the claims as amended overcome the current anticipation rejection, and further Fanning et al. does not render the claimed subject matter obvious because Fanning et al. describes performing time series measurements, but does not provide any indication of an end point assay with is a different type of interrogation than a checkpoint assay.   
	In view of Applicant’s amendments, the previous anticipation rejection over Fanning et al. has been withdrawn.  With regard to Applicant’s preemptive arguments regarding obviousness, a new rejection has been set forth above which addresses the newly added limitations.  

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653